DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 20, 2018.  Claims 1-19 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for U.S. Provisional Patent Application No 62/661,149, filed April 23, 2018 and U.S. Provisional Patent Application No. 62/561,088, filed September 20, 2017, are thereby acknowledged and accepted.  

Claim Objections
Claims 1-19 are objected to because of the following informalities:  

Claims 1-5 and 10-15 recite “and/or” leading to confusion on whether the claim intends ‘and’ or ‘or’.  Correction is required to replace “and/or” with definitive claim language.
Claims 1-19 utilize both “said” and “the”, which are both common terms for referencing a previously introduced feature.  However, the use of both causes 
Claims 1, 8, 9, 10, 11 and 15 utilizes “the” for introducing various features such as “the step of…”, “the surface”, “the speed of a vehicle traveling”, etc.  The use of “the” causes confusion on the antecedent basis for “the” feature.  Correction is to eliminate the use of “the” for introducing newly added claim features.
 Claims 1 and 15 recite “via” which does not have a definitive meaning.  Correction is required to remove and replace “via” with definitive claim language.
Claim 1 recites “if” which indicates, both, that the claimed feature may never occur is not required to occur.  Correction is required to remove such ambiguous conditional terms and phrases.
Claims 1 and 15 introduce “a vehicle”, three times.  Claims 8, 9 and 18, which are dependent upon claim 1 or claim 15, introduce “a vehicle”, again.  Such multiple introduction of apparently the same feature causes the claim to be unclear.  Correction is required to recite a single vehicle and properly reference thereto.
Claim 8 introduces, for a second time in view of claim 1, “a speed in excess of a predetermined maximum allowable speed.”  It is unclear whether this is a new feature or an attempt to reference the identical feature found in claim 1.  Correction or clarification is required.
Claims 8 and 12 introduce “a road surface”.  Notwithstanding previous references to road surfaces, it is unclear whether this is a new feature or an attempt to reference previous road features found in claim 1.  Correction or clarification is required.

The Office further notes that the deficiencies in the independent claim(s), dependent claim(s), or both, extend to any dependent claim(s) thereof and accordingly, such dependent claim(s) are also objected or rejected to for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-4, 13 and 15 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said road modules”.  It appears that the supposed basis for this claim feature comprises “a plurality of road modules.”  Corrections are required.
Claims 1, 2 and 15 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said road modules and/or one or more light strips”.  It appears that the supposed basis for this 
Claim 1 introduces “a processor” and “at least one processor”, but then claims 1, 5, 10, 11, 15 and 18 later references “said processor” without indicating which processor is being referenced thereby causing antecedent basis issue.  Correction is required.
Claim 1 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “the speed of a vehicle traveling on the surface of said road”, “said speed of a vehicle traveling on said road”, “said speed”.  Corrections are required.
Claims 1, 2, 13 and 15  fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “the surface of a roadway”, “the surface of said road”, “said surface of said road” and “the road surface”.  Corrections are required.
Claim 1 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “said road”.  Corrections are required.
Claims 1, 6, 7, 15 and 18 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said sensor”.  It appears that the supposed basis for this claim feature comprises “at least one sensor.”  Corrections are required.
Claim 1 introduces “a vehicle traveling on the surface of said road”, “a vehicle is traveling on said surface of said road”, “a vehicle traveling on said road and 
The phrase "excessive speed" in claims 3 and 11 is a relative term which renders the claims indefinite.  The phrase "excessive speed" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.
The term "warranted" in claim 3 is a relative term which renders the claim indefinite.  The term "warranted" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claim 3 recites “such as” which is intended as a non-limiting example of applications.  Notwithstanding intended use aspect of this phrase, the Office notes that this renders the claim indefinite for failure to particularly claim the invention.  Correction is required.
Claims 4, 11, 13 and 15 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for either “the 
Claim 4 is objected to for failure to comprise a single sentence.  Correction is required.
Claim 5 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “said step of providing at least one road module and/or one or more light strips”.  Correction is required.
Claims 6 and 7 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said step of providing at least one processor in connection with said sensor”.  Corrections are required.
Claim 8 indicates that the “at least one processor” comprises “a processor”, thereby introducing “a processor” for a second time in view of claim 1.  Claim 8 then goes on to recite “said processor” causing an antecedent basis issue on particularly which “a processor” is being referenced.  Correction(s) are required.
Claim 9 recites “wherein said step of providing at least one processor comprises the step of providing a processor configured to communicate with a computer located onboard a vehicle comprises providing at least one processor comprises the step of providing a processor configured to communicate with a computer located onboard an autonomous vehicle” (underlining added).  However, it is unclear how the underlined portion relates to any previously claimed feature within claims 1 or 9.  Correction is required.

The phrase "too fast" in claim 10 is a relative phrase which renders the claim indefinite.  The phrase "too fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claim 10 recites “or otherwise”, which provide no indication of what is being claimed.  Correction is required.
The phrase "the appearance of a continuous light strip" in claim 14 is a relative phrase which renders the claim indefinite.  The phrase "the appearance of a continuous light strip" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claims 15-19 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said intersection”, “said road intersection” or both.  Corrections are required.
The Office further notes that the deficiencies in the independent claim(s), dependent claim(s), or both, extend to any dependent claim(s) thereof and accordingly, such dependent claim(s) are also objected or rejected to for the same reasons.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0181849, to CAI, in view of U.S. Patent Publication No. 2020/0175857, to Soltesz et al. (hereinafter Soltesz).

As per claim 1, CAI discloses a method of providing enhanced traffic signaling in response to road surface conditions and/or traffic conditions (e.g. see Abstract, wherein a vehicle warning system is provided for traffic conditions), said method comprising the following steps: the step of providing a plurality of road modules and/or one or more light strips, wherein said road modules and/or one or more light strips comprise a light configured for illumination and de-illumination, wherein said road modules and/or one or more light strips…(e.g. see Fig. 1 and paragraph 0030, wherein a luminous traffic sign plate A is shown, the sign ; wherein said road modules and/or one or more light strips comprise a receiver configured for communicating with a processor, wherein said road modules and/or one or more light strips are configured to illuminate, change color, and/or flash in response to a communication from said processor (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 of the luminous traffic sign plate A (i.e. a receiver communicating with a processor), and wherein the electro-control device causes the warning device 31 to present a warning signal based upon speed detected by a speed detecting device 30); the step of providing at least one sensor configured for detection of the speed of a vehicle traveling on the surface of said road (e.g. see Fig. 7 and paragraph 0030, wherein a speed detecting device 30 is provided for detecting a speed of an approaching vehicle); the step of providing at least one processor configured for communication with said sensor and configured for communication with said plurality of road modules and/or one or more light strips (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 which is in further communication with the speed detecting device 30), wherein said processor is configured to communicate to said road modules and/or one or more light strips to illuminate, change color, and/or flash when a vehicle is traveling on said surface of said road at a speed in excess of a predetermined maximum allowable speed (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate based upon a speed of an approaching vehicle (i.e. a predetermined maximum allowable speed)); and the step of sensing via said sensor the speed of a vehicle traveling on said road and communicating said speed to said processor (e.g. see Fig. 7 and paragraph 0030, wherein a speed detecting device 30 is provided for detecting a speed of an approaching vehicle and transmitting the speed to the electro-controlled device 32); the step of comparing by said processor said speed of said vehicle traveling on said road and comparing said speed of said vehicle traveling on said road to said maximum allowable speed (e.g. the Office notes that since the device comprises a warning device based upon detected vehicle speed, there would be some sort of comparison to the captured speed and predetermined maximum allowable speed); the step of sending a signal via said processor to said road modules and/or one or more light strips to illuminate and/or flash if said vehicle is traveling in excess of said maximum allowable speed (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate based upon a speed of an approaching vehicle (i.e. a predetermined maximum allowable speed)).  
CAI fails to disclose that the one or more light strips are embedded in or affixed to the surface of a roadway.  However, Soltesz teaches that illuminated lighting can be embedded or affixed into or onto a road surface for the purpose of providing information, such as lane boundaries, to a driver (e.g. see Figs. 1-3 and paragraph 0023).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to embed or attached the warning system into a road surface for the purpose of hindering views of the surrounding environment during driving.

As per claim 2, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said road modules and/or one or more light strips are embedded in and/or affixed to the surface of a road proximate to a road corner and/or road intersection (e.g. see Fig. 8).

As per claim 3, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said road modules and/or one or more light strips are embedded in or affixed to a surface of a road proximate to a road corner, road intersection and/or other location where notification of excessive speed is warranted such as school, construction and municipality speed zones (e.g. see Fig. 8).

As per claim 4, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said road modules and/or one or more light strips comprise a solar module and/or a vibration energy harvesting device and an energy storage device. Alternatively, the road modules and/or light strips can be wired for power from an external source (e.g. see Fig. 1, wherein a solar panel is provided for supplying power).

As per claim 5, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said step of providing at least one road module and/or one or more light strips comprises providing at least one road module comprising an antennae configured for receiving wireless communication from said processor (e.g. see Fig. 8, wherein one warning sign is configured for communicating with another warning sign (e.g. wireless transmission between processors which would include corresponding antennas)).

As per claim 6, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said step of providing at least one processor in connection with said sensor comprises providing at least one processor configured for wireless communication with said sensor (e.g. see Fig. 8, wherein the processor of one sign would be in communication with a sensor of another sign, via that signs processor).

As per claim 7, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said step of providing at least one processor in connection with said sensor comprises providing at least one processor configured for wired communication with said sensor (e.g. see Fig. 7).

As per claim 10, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said method further comprises the step of providing a road sign located proximate to said road corner and/or intersection, wherein said road sign is in communication with said processor, wherein said road sign is configured to display a message alerting said vehicle that said vehicle is traveling too fast in response to a communication from said processor (e.g. see Fig. 8).

As per claim 11, CAI, as modified by Soltesz, teaches the features of claim 1, and CAI further discloses wherein said method further comprises the step of said processor communicating to said road module to de-illuminate, stop changing color, and/or stop flashing when said vehicle is no longer travelling at an excessive speed proximate to said road corner and/or road intersection (e.g. see paragraph 0013, wherein the warning comprises flashing, which includes de-illumination; the Office further notes that the warning is designed and would be initiated and stopped based upon sensed vehicle speed, otherwise it would merely be a light).

As per claim 12, CAI, as modified by Soltesz, teaches the features of claim 1, and Soltesz further teaches wherein said step of providing a plurality of road modules and/or one or more light strips embedded in or affixed to a road surface comprises providing a plurality of road modules and/or one or more light strips embedded in or affixed to a road surface, either within, proximate, or transverse to lines or striping delineating roadway traffic lanes or otherwise (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing the warning device proximate to traffic lines for the purpose of providing the warning in an area of close observation to ensure that the warning is noticed.

As per claim 13, CAI, as modified by Soltesz, teaches the features of claim 1, and Soltesz further teaches wherein said road modules and/or light strips are embedded in or affixed to the road surface spanning a partial lane of travel, a complete lane of travel, and/or across the entire roadway (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing the warning device proximate to traffic lines for the purpose of providing the warning in an area of close observation to ensure that the warning is noticed.

As per claim 14, CAI, as modified by Soltesz, teaches the features of claim 1, and Soltesz further teaches wherein a continuous light strip and/or at least two light strips are positioned adjacent to one another in a lane to provide the appearance of a continuous light strip (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing the warning device proximate to traffic lines for the purpose of providing the warning in an area of close observation to ensure that the warning is noticed.

As per claim 15, CAI discloses a method of providing enhanced traffic signaling in response to road surface conditions and/or traffic conditions (e.g. see Abstract, wherein a vehicle warning system is provided for traffic conditions), said method comprising the following steps: the step of providing a plurality of road modules and/or one or more light strips…; wherein said road modules and/or one or more light strips comprise a light configured for illumination and de-illumination (e.g. see Fig. 1 and paragraph 0030, wherein a luminous traffic sign plate , wherein said road modules and/or one or more light strips comprise a receiver configured for communicating with a processor, wherein said road modules and/or one or more light strips are configured to illuminate, change color, and/or flash in response to a communication from said processor (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 of the luminous traffic sign plate A (i.e. a receiver communicating with a processor), and wherein the electro-control device causes the warning device 31 to present a warning signal based upon speed detected by a speed detecting device 30); the step of providing at least one sensor configured for detection of a vehicle approaching an intersection of two or more roadways (e.g. see Fig. 7 and paragraph 0030, wherein a speed detecting device 30 is provided for detecting a speed of an approaching vehicle); the step of providing at least one processor configured for communication with said sensor and configured for communication with said plurality of road modules and/or one or more light strips (e.g. see Fig. 7 and paragraph 0030, wherein the warning device 31 is in communication with the electro-controlled device 32 which is in further communication with the speed detecting device 30), wherein said processor is configured to communicate to said road modules and/or one or more light strips to illuminate, change color, and/or flash when a vehicle is traveling on a first roadway toward said intersection of two or more roadways (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate when the vehicle is approaching the sign at a given speed, which would be at least a , wherein said first roadway intersects with a second roadway at said intersection (e.g. see Fig. 8)…; the step of sensing via said sensor an event of a vehicle traveling on said first roadway toward said intersection and communicating said event to said processor; and the step of said processor sending a signal to said road modules and/or one or more light strips in or on said second roadway to illuminate and/or flash (e.g. see Fig. 7 and paragraph 0030, wherein the electro-controlled device 32 causes the warning device 31 to illuminate based upon a speed of an approaching vehicle (i.e. a predetermined maximum allowable speed))
CAI fails to disclose wherein said road modules and/or one or more light strips are embedded in or affixed to the surface of a roadway and wherein said road modules and/or light strips are embedded in or on said second roadway.  However, Soltesz teaches that illuminated lighting can be embedded or affixed into or onto a road surface for the purpose of providing information, such as lane boundaries, to a driver (e.g. see Figs. 1-3 and paragraph 0023).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to embed or attached the warning system into a road surface for the purpose of hindering views of the surrounding environment during driving.

As per claim 16, CAI, as modified by Soltesz, teaches the features of claim 15, and further teaches wherein said road intersection comprises stop signs directing roadway travelers on said second roadway to stop at said intersection (e.g. the 

As per claim 17, CAI, as modified by Soltesz, teaches the features of claim 15, and further teaches wherein said road intersection comprises stop signs directing roadway travelers on said first roadway to stop at said intersection (e.g. the Office notes that the vast majority of road intersections in the United States include either stop signs or stop signals to direct travelers).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further include placing stop signs at intersections to avoid vehicle accidents.

As per claim 18, CAI, as modified by Soltesz, teaches the features of claim 15, and CAI further discloses wherein said road intersection comprises a sign configured to display a verbal warning to roadway travelers in said first roadway when a vehicle is traveling on said second roadway and approaching said intersection, wherein said processor is configured to communicate to said sign to display said verbal warning when said sensor detects a vehicle traveling on said second roadway and approaching said intersection (e.g. paragraph 0034, wherein warning messages corresponding to the traffic sign are shown).

As per claim 19, CAI, as modified by Soltesz, teaches the features of claim 15, and CAI further discloses wherein said road intersection comprises at least one traffic signal light (e.g. see Fig. 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CAI, in view of Soltesz, and in further view of U.S. Patent Publication No. 2009/0224942, to Goudy et al. (hereinafter Goudy).

As per claim 8, CAI, as modified by Soltesz, teaches the features of claim 1, but fail to teach wherein said step of providing at least one processor comprises the step of providing a processor configured to communicate with a computer located in a vehicle, wherein said processor is configured to communicate wirelessly to said computer located in said vehicle that said vehicle is traveling at a speed in excess of a predetermined maximum allowable speed.  However, Goudy teaches communication between a roadside device and a vehicle computer system for the purpose of transmitting warning information to a driver of the vehicle (e.g. see Fig. 1 and paragraph 0072).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further transmit the warning to the vehicle to provide notice to visually distracted drivers.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CAI, in view of Soltesz, and in further view of U.S. Patent Publication No. 2018/0120844, to Okamoto et al. (hereinafter Okamoto).

As per claim 9, CAI, as modified by Soltesz, teaches the features of claim 1, but fails to teach wherein said step of providing at least one processor comprises the step of providing a processor configured to communicate with a computer located onboard a vehicle comprises providing at least one processor comprises the step of providing a processor configured to communicate with a computer located onboard an autonomous vehicle.  However, Okamoto teaches autonomous vehicle to roadside device (e.g. see paragraph 0056-0057).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the warning system of CAI to further transmit the warning to autonomous vehicle for the purpose of providing information to the driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent and Patent Publication Nos. 2020/0392680, 2017/0002527, 2012/0161982 and 9,399,844, which relate to vehicle road signs and indicators.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669